Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/02/2021 have been fully considered but they are not persuasive. Applicant argues “that Kim does not disclose anything pertaining to determining a fractional off set and, therefore, does not disclose using the fractional offset to determine a third trajectory. While paragraph [0031] of Kim may discuss determining "a lateral offset corresponding to the preferred position of the driver," Applicant notes that such disclosure does not provide the determining of a fractional offset, i.e., calculating the lateral offset as a fraction of the lane dimensions.” This is inaccurate as Kim et al. does teach a fractional offset and determines multiple trajectories in order for a vehicle in Kim et al. to stay within a lane. In fact, the lateral offset within Kim et al. acts as a fractional offset (Par. 0011; See “In order to accomplish this object, there is provided a system for lane-keeping control, the system including: a sensor for sensing a lane by using a camera; a lane-keeping controller for generating an auxiliary steering torque that causes a vehicle to follow a basis following position and controlling a vehicle driving, to enable the vehicle to keep a lane; and a basis following position setting unit for changing and setting the basis following position based on the sensed lane during the controlling of the vehicle driving, wherein the basis following position setting unit includes: an entry type recognition unit for recognizing an entry type indicating that the vehicle enters a straight road or a curved road based on a road's curvature recognized from the sensed lane; and a curved road basis following position setting unit for, when it is determined that the vehicle enters the curved road, detecting a driver override, monitoring a lateral offset changing rate according to a detected driver override, and setting a specific lateral offset in a case where the monitored lateral offset changing rate is less than a predetermined value and is simultaneously maintained for a predetermined time as a basis following position.”) Applicant’s specification even supports this argument (Page 8; See “The lateral displacement between the first trajectory and the second trajectory may be defined as the trajectory offset 21. In this example, the trajectory offset is 0.5m. The trajectory offset as a fraction 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Publication No. 2011/0231063).
Regarding claim 1, Kim teaches a controller for controlling the driving direction of a vehicle within a lane based on a first trajectory, (Par. [0026]; See "Referring to FIG. 1 , the lane-keeping control system 100 according to the embodiment of the present invention includes a lane sensor 110, a lane-keeping controller 130, and a basis following position setting unit 120. The lane sensor 110 senses a lane by using a camera 10. The lane-keeping controller 130 generates an auxiliary steering torque for making a vehicle follow a set basis following position, provides the generated auxiliary steering torque to a steering control : determine trajectory offset data by comparing the first trajectory to the second trajectory; determine a fractional offset based on the trajectory offset as a fraction of lane dimension data; (Par. 0011; See “In order to accomplish this object, there is provided a system for lane-keeping control, the system including: a sensor for sensing a lane by using a camera; a lane-keeping controller for generating an auxiliary steering torque that causes a vehicle to follow a basis following position and controlling a vehicle driving, to enable the vehicle to keep a lane; and a basis following position setting unit for changing and setting the basis following position based on the sensed lane during the controlling of the vehicle driving, wherein the basis following position setting unit includes: an entry type recognition unit for recognizing an entry type indicating that the vehicle enters a straight road or a curved road based on a road's curvature recognized from the sensed lane; and a curved road basis following position setting unit for, when it is determined that the vehicle enters the curved road, detecting a driver override, monitoring a lateral offset changing rate according to a detected driver override, and setting a specific lateral offset in a case where the monitored lateral offset changing rate is less than a predetermined value and is simultaneously maintained for a predetermined time as a basis following position.” The lateral offset is equivalent to the fractional offset as explained above) determine third trajectory data using the first trajectory and the fractional offset; (Par. 0026; See “Referring to FIG. l , the lane-keeping control system 100 according to the embodiment of the present invention includes a lane sensor 110, a lane-keeping controller 130, and a basis following position setting unit 120. The lane sensor 110 senses a lane by using 
Regarding claim 2, Kim teaches a controller as claimed in claim 1, further configured to store, in a memory storage unit, any one or more of the first, second, or third trajectory data. (Par. [0059]; See "Such a computer program may implement the embodiments of the present invention by being stored in a computer readable storage medium, and being read and executed by a computer.")
Regarding claim 3, Kim teaches a controller as claimed in claim 2, wherein the output signal is a control signal for controlling, using the electronic processor unit, the driving direction of the vehicle, wherein the control signal is based at least on the third trajectory data. (Pars. [0041]-[0042]; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 
Regarding claim 4, Kim teaches a controller as claimed in claim 2, wherein the data associated with the second trajectory comprises data indicating the vehicle position. (Par. [0037] & FIG. 3; See "Referring to FIG. 3B, the basis following position set according to the driver override for the pivoting of the vehicle adjacent to a lane center 320 is the lane center 320 reflecting the driver's driving inclination of pivoting along the lane center 320.")
Regarding claim 6, Kim teaches a controller as claimed in claim 1, further configured to: control the driving direction of the vehicle based on the third trajectory. (Par. [0041] & FIGs. 3-4; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 is detected and the auxiliary steering torque for making the vehicle 300 follow the lane center 400 set as the basis following position is generated in a converse direction of the escape, so that the steering control apparatus 200 performs the steering control. Therefore, the vehicle 300 can follow the lane center 400.")
Regarding claim 7, Kim teaches a controller as claimed in claim 1, wherein the electronic processor unit is further configured to: determine a duration of the user input; compare the duration to threshold duration data; and initiate determining the third trajectory data based on the comparison of the duration to 
Regarding claim 8, Kim teaches a controller as claimed in claim 1, wherein the electronic processor unit is further configured to: receive topographical data associated with an environment outside of the vehicle; and (Par. [0033]; "a curved road is recognized") determine the control signal based further on the topographical data (Par. [0033]; See "After fading-out of the auxiliary steering torque, when the entry to a curved road is recognized and the driver override is detected, the monitored lateral offset changing rate according to the detected driver override becomes less the predetermined value and is simultaneously maintained for the predetermined time, and the driver override is released (not detected). Therefore, when the driver override is released (not detected), the curved road basis following position setting unit 220 fades in the auxiliary steering torque. Therefore, the auxiliary steering torque according to the driving inclination of the driver on the curved road is generated, so that it is possible to re-activate the lane-keeping control.").
Regarding claim 9, Kim teaches a controller as claimed in claim 8, wherein the electronic processor unit is further configured to: determine topographical boundary data from the topographical data; and (Par. [0034]; See "The driver override detected on the curved road basis following position setting unit 220 may include a driver override for pivoting at the inner edge of the lane (the driver override generated in a 
Regarding claim 10, Kim teaches a controller as claimed in claim 1, wherein the electronic processor unit is further configured to: determine the third trajectory data further using any one or more of the following: vehicle size data; and one or more vehicle position rules. (Par. [0041] & FIGs. 3-4; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 is detected and the auxiliary steering torque for making the vehicle 300 follow the lane center 400 set as the basis following position is generated in a converse direction of the escape, so that the steering control apparatus 200 performs the steering control. Therefore, the vehicle 300 can follow the lane center 400.") 
Regarding claim 11, Kim teaches a method for controlling the driving direction of a vehicle using an electronic processor unit, the electronic processor unit being configured to control the driving direction of the vehicle within a lane based on a first trajectory, the method comprising: (Par. [0026]; See "Referring to FIG. 1 the lane-keeping control system 100 according to the embodiment of the present invention includes a lane sensor 110, a lane-keeping controller 130, and a basis following position setting unit 120. The lane sensor 110 senses a lane by using a camera 10. The lane-keeping controller 130 generates an auxiliary steering torque for making a vehicle follow a set basis following position, provides the generated auxiliary steering torque to a steering control apparatus 20, and controls the driving of the vehicle, so that it is possible to keep the lane.") receiving a user input for directing the vehicle along a second trajectory that is different from the first trajectory; (Par. [0030]; See "The curved road basis following position setting unit 220 detects a driver override meaning a steering intention of the driver when the entry type of the entry determining trajectory offset data by comparing the first trajectory to the second trajectory; determining a fractional offset based on the trajectory offset as a fraction of lane dimension data; ; (Par. 0011; See “In order to accomplish this object, there is provided a system for lane-keeping control, the system including: a sensor for sensing a lane by using a camera; a lane-keeping controller for generating an auxiliary steering torque that causes a vehicle to follow a basis following position and controlling a vehicle driving, to enable the vehicle to keep a lane; and a basis following position setting unit for changing and setting the basis following position based on the sensed lane during the controlling of the vehicle driving, wherein the basis following position setting unit includes: an entry type recognition unit for recognizing an entry type indicating that the vehicle enters a straight road or a curved road based on a road's curvature recognized from the sensed lane; and a curved road basis following position setting unit for, when it is determined that the vehicle enters the curved road, detecting a driver override, monitoring a lateral offset changing rate according to a detected driver override, and setting a specific lateral offset in a case where the monitored lateral offset changing rate is less than a predetermined value and is simultaneously maintained for a predetermined time as a basis following position.” The lateral offset is equivalent to the fractional offset as explained above) determining a third trajectory data using the first trajectory and the fractional offset; (Par. 0026; See “Referring to FIG. l , the lane-keeping control system 100 according to the embodiment of the present invention includes a lane sensor 110, a lane-keeping controller 130, and a basis following position setting unit 120. The lane sensor 110 senses a lane by using a camera 10. The lane-keeping controller 130 generates an auxiliary steering torque for making a vehicle follow a set basis following position, provides the generated auxiliary steering torque to a steering control apparatus 20, and controls the driving of the vehicle, so that it is possible to keep the lane. The basis following position setting unit 120 sets a basis following position based on a result of the sensed lane during the control of the driving of the vehicle by the lane-keeping controller 130. The 
Regarding claim 12, Kim teaches a method as claimed in claim 11, wherein the output signal comprises a control signal for controlling, using the electronic processor unit, the driving direction of the vehicle, wherein the control signal is based at least on the third trajectory data. (Pars. [0041]-[0042]; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 is detected and the auxiliary steering torque for making the vehicle 300 follow the lane center 400 set as the basis following position is generated in a converse direction of the escape, so that the steering control apparatus 200 performs the steering control. Therefore, the vehicle 300 can follow the lane center 400. The lane-keeping control described in the specification means the control for preventing the vehicle 300 from escaping from the lane and making the vehicle 300 keep the lane. The lane-keeping control may mean the control under which the vehicle 300 can follow the basis following position in order to prevent the vehicle 300 from escaping from the basis following position by a predetermined distance and keep the 
Regarding claim 14, Kim teaches a method as claimed in claim 11, further comprising: controlling the driving direction of the vehicle based on the third trajectory. (Par. [0041] & FIGs. 3-4; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 is detected and the auxiliary steering torque for making the vehicle 300 follow the lane center 400 set as the basis following position is generated in a converse direction of the escape, so that the steering control apparatus 200 performs the steering control. Therefore, the vehicle 300 can follow the lane center 400.")
Regarding claim 15, Kim teaches a method as claimed in claim 11, further comprising: determining a duration of the user input; comparing the duration to threshold duration data; and initiating determining the third trajectory data based on the comparison of the duration to the threshold duration data. (Par. [0044]; See "Referring to FIG. 5, a method for setting a basis following position that the vehicle 300 follows for the lane keeping control in the lane-keeping control system 100 performing the lane-keeping control includes a step of receiving state information including information of a road's curvature (S500), a step of determining if the road's curvature is larger than a predetermined curvature value a. (S502), a step of recognizing that the vehicle enters a curved road when the road's curvature is larger than the predetermined curvature value a., and detecting a driver override meaning a driving intention of the driver (S504), a step of, when the entry to the curved road is recognized and the driver override is detected, monitoring a lateral offset changing rate according to the detected driver override and identifying if the monitored lateral offset changing rate is less than a predetermined value ~ and is simultaneously maintained for a predetermined time (S506), a step of setting a driver's preferred position that is the lateral offset in a case where the monitored lateral offset changing rate less than the predetermined value ~ is maintained for the predetermined time as a basis following position (S508).")

Regarding claim 17, Kim teaches a method as claimed in claim 16, further comprising: determining topographical boundary data from the topographical data; and (Par. [0034]; See "The driver override detected on the curved road basis following position setting unit 220 may include a driver override for pivoting at the inner edge of the lane (the driver override generated in a situation of FIG. 3A), a driver override for pivoting at the center of the lane of the road (the driver override generated in a situation of FIG. 3B), and a driver override pivoting at the outer edge of the lane of the road (the driver override generated in a situation of FIG. 3C), in pivoting on the curved road.") determining the control signal based further on the topographical boundary data (Par. [0033]; See "lane-keeping control" and Par. [0034]; See "inner edge of the lane" and "outer edge of the lane of the road").
Regarding claim 18, Kim teaches a method as claimed in claim 11, further comprising determining the third trajectory data further using any one or more of the following: vehicle size data; and one or more vehicle position rules. (Par. [0041] & FIGs. 3-4; See "Referring to FIG. 4, in order to make a control so that the vehicle 300 can keep the lane when the vehicle 300 enters the straight road, a lane center 400 is set as a basis following position that the vehicle 300 follows. When the vehicle 300 escapes from the lane center 400 by a predetermined distance, the escape of the vehicle 300 is detected and the auxiliary steering torque for making the vehicle 300 follow the lane center 400 set as the basis following position is generated in a 
Regarding claim 19, Kim teaches a vehicle comprising a controller as claimed in claim 1. (Par. [0026] and FIGs. 3-4; See "Referring to FIG. l, the lane-keeping control system 100 according to the embodiment of the present invention includes a lane sensor 110, a lane-keeping controller 130, and a basis following position setting unit 120. The lane sensor 110 senses a lane by using a camera 10. The lane-keeping controller 130 generates an auxiliary steering torque for making a vehicle follow a set basis following position")
Regarding claim 20, Kim teaches a non-transitory computer readable medium comprising computer readable instructions that, when executed by a processor, cause the processor to perform the method of claim 11. (Par. [0059]; See "Even if it was described above that all of the components of an embodiment of the present invention are coupled as a single unit or coupled to be operated as a single unit, the present invention is not necessarily limited to such an embodiment. That is, among the components, one or more components may be selectively coupled to be operated as one or more units. In addition, although each of the components may be implemented as an independent hardware, some or all of the components may be selectively combined with each other, so that they can be implemented as a computer program having one or more program modules for executing some or all of the functions combined in one or more hardwares. Codes and code segments forming the computer program can be easily conceived by an ordinarily skilled person in the technical field of the present invention. Such a computer program may implement the embodiments of the present invention by being stored in a computer readable storage medium, and being read and executed by a computer. A magnetic recording medium, an optical recording medium, a carrier wave medium, or the like may be employed as the storage medium.")
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (U.S Publication No. 2015/0259006) teaches a travel trajectory control device for a vehicle.
RYOSUKE (WO2017022474A1) teaches a vehicular steering assistance control device.
KOJI (WO2010016108A1) teaches a vehicle travel controller.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:00am-5:00pm (EST) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
9/10/2021

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661